Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 27, 2021

The Court of Appeals hereby passes the following order:

A21A1414. ENVER KACEVIC et al. v. NAJARIAN CAPITAL, LLC.

      This case began as a dispossessory proceeding in magistrate court against all
occupants of a residence. Following the court’s issuance of a writ of possession,
defendant Michael Key appealed to the superior court. After conducting a de novo
trial, the superior court entered a final judgment and writ of possession in favor of the
plaintiff, Najarian Capital, LLC. Non-party Enver Kacevic then filed motions to set
aside the judgment, to remand the case, and for reconsideration, which the superior
court denied in a single order. Kacevic and Key filed this direct appeal from that
order. Najarian Capital has filed a motion to dismiss the appeal.
      An appeal from a superior court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
appeal. OCGA § 5-6-35 (a) (11), (b); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82, 82 (453 SE2d 119) (1995). “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996). Although Kacevic filed an application for discretionary
appeal from the order, the application was dismissed because it was not timely filed.
See Case No. A21D0310 (decided May 21, 2021). We lack jurisdiction to consider
this direct appeal.
      Accordingly, the motion to dismiss is GRANTED and the appeal is hereby
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/27/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.